Case: 6:19-cv-00201-GFVT Doc #: 15 Filed: 10/30/19 Page: 1 of 7 - Page ID#: 61



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                  AT LONDON



 MELINDA CASSIDY,                    )                6:19-cv-0201-GFVT
                                     )
       Plaintiff,                    )
                                     )
               v.                    )
                                     )                PLAINTIFF’S FIRST AMENDED
                                     )                COMPLAINT
 AETNA LIFE INS. CO.,                )
 151 FARMINGTON AVENUE               )
 RW61                                )
 HARTFORD, CT 06156                  )
                                     )
       Defendant.                    )
 ____________________________________)

        Now comes the Plaintiff, Melinda Cassidy, by and through counsel, and hereby

 states as follows for her First Amended Complaint herein:

                                         PARTIES

               1.      Plaintiff is a citizen of the Commonwealth of Kentucky and is a

    resident of Whitley County, Kentucky.

               2.      At all times herein mentioned, the Defendant, Aetna Life Insurance

    Company, (hereinafter, “Aetna”) was and is a corporation existing under the laws of

    incorporation of the State of Connecticut, with its principal place of business in

    Hartford, Connecticut, and doing business within this judicial district.

               3.      This Defendant transacts business in Whitley County, Kentucky,

    and the claims herein arose in Whitley County, Kentucky.
Case: 6:19-cv-00201-GFVT Doc #: 15 Filed: 10/30/19 Page: 2 of 7 - Page ID#: 62



                              JURISDICTION AND VENUE

               4.        This action arises under the Employee Retirement Income Security

    Act of 1974, as amended, 28 U.S.C. §1001-1461 (ERISA) and federal common law

    created and existing pursuant to ERISA.

               5.        Jurisdiction over this venue is proper under ERISA 29

    U.S.C.§1132 and 29 U.S.C. § 1331 (federal question jurisdiction).

               6.        Venue is proper in this Court pursuant to ERISA, 29 U.S.C.

    §1132(e) because the “Plan” described herein is administered in this district and the

    breach of the terms of the Plan took place in this district.

               7.        This Plaintiff has exhausted all levels of administrative appeal of

    the decision denying benefits.

                                  FACTUAL ALLEGATIONS

               8.        Plaintiff has applied for Long-Term Disability Benefits with Aetna

    and was denied, receiving her final decision on February 28, 2019.

               9.        Plaintiff was born on April 28, 1964, and at all times relevant

    herein, she was a senior analyst with General Dynamics who has been out of work

    since June 28, 2018, due to chronic fatigue syndrome.

               10.       She additionally has diagnoses of (but not limited to) the

    following: insomnia, gastrointestinal issues, and cognitive decline, all of which affect

    her functionality.

               11.       Plaintiff contends that she has suffered for nearly twenty (20) years

    with the aforementioned ailments.




                                             -2-
Case: 6:19-cv-00201-GFVT Doc #: 15 Filed: 10/30/19 Page: 3 of 7 - Page ID#: 63



                12.      She currently suffers from extreme fatigue, inability to focus on

    tasks, severe weakness, heat and cold intolerance, poor cognitive ability, poor

    memory, joint pain, neck pain, hives, sore throat, constipation, unrestful sleep, poor

    appetite and diet, and migraines. She also is forced to have her husband assist her

    with tasks and experiences insomnia.

                13.      Plaintiff recently was approved for Social Security Disability due

    to   her    nearly     twenty-year      struggle   with   chronic   fatigue   syndrome

    (“Encephalomyelitis”).

                14.      In October 2017, the Plaintiff began to miss work significantly and

    there were days that she could not complete her work, despite having an at-home

    position.

                15.      Plaintiff experienced her worst year in 2018 with regard to

    infections that had been surfacing, including multiple cases of strep throat, different

    strains of throat bacteria, two cases of H. pylori in her stomach, two urinary tract

    infections, and one case of shingles.

                16.      In that same year, she underwent a tonsillectomy due to her

    continuing strep throat infections and chronic sore throat and different bacteria

    growths were found in her throat.

                17.      In 2018, Gloria Taylor, APRN, noted the following on May 10,

    2018:

                Symptoms [for Plaintiff] include persistent fatigue, activity limitation,
                memory impairment, post-exertional malaise lasting more than 24 hours,
                non-restorative sleep, myalgias, headache and sore throat. Onset was
                year(s) ago. There is no known event that preceded symptom onset. The
                symptoms occur constantly. The episodes occur daily. The patient
                describes this as severe and worsening. Symptoms are exacerbated by



                                              -3-
Case: 6:19-cv-00201-GFVT Doc #: 15 Filed: 10/30/19 Page: 4 of 7 - Page ID#: 64



                activity, exercise and stress. Symptoms are not relieved by rest.
                Associated symptoms include anxiety, brain fog and depressed mood. The
                patient is not currently being treated for this problem. Initial diagnosis of
                chronic fatigue syndrome was year(s) ago. The general course since
                diagnosis has included gradual worsening. Associated conditions include
                anxiety disorder, depression and fibromyalgia. Pertinent family history
                includes anxiety and depression. The patient is currently able to do
                activities of daily living with limitations.


      CAUSE OF ACTION: CLAIM UNDER ERISA, 29 U.S.C.A. § 1132(A)(1)(B)

                18.    Plaintiff hereby incorporates by reference as if fully set forth

    herein, each and every allegation contained in paragraphs 1 through 17, inclusive, of

    this Complaint.

                19.    The LTD plan issued by Defendant constitutes an “Employee

    Welfare Benefit Plan and “Welfare Plan” as those terms are defined by 29 U.S.C.

    §1002(1).

                20.    General Dynamics was Plaintiff’s “employer” as that term is

    defined by 29 U.S.C. §1002(f).

                21.    Plaintiff is an “employee” and “participant” in the Plan as those

    terms are defined by 29 U.S.C. §1002(6)-(7).

                22.    Plaintiff used the product for its intended purpose.

                23.    Defendant is a “party in interest” as that term is defined by 29

    U.S.C. § 1002(14). Defendant also acts as the “administrator” of that Plan as that term

    is defined by 29 U.S.C. §1002.

                24.    Defendant exercises authority and control respecting management

    of the Plan and has authority and responsibility in the administration of the Plan.




                                            -4-
Case: 6:19-cv-00201-GFVT Doc #: 15 Filed: 10/30/19 Page: 5 of 7 - Page ID#: 65



               25.       Pursuant to 29 U.S.C. § 1132(a)(1)(B), the Plaintiff is a plan

    participant or beneficiary bringing this action to recover benefits due to her under the

    terms of her plan with the Defendant and to enforce her rights under the terms of the

    plan, in addition to obtaining a clarification of benefits for future payments.

               26.       Due to the Defendant wrongfully denying the Plaintiff benefits

    under her policy on or around February 28, 2019, Plaintiff has sustained damages,

    despite her presenting adequate medical records that she was entitled to her benefits.

               27.       As a direct and proximate cause of Defendant’s improper denial of

    the policy and plan described herein, Plaintiff has been damaged in an amount to be

    determined at trial, has incurred attorney’s fees and is entitled to an order awarding

    her such benefits.

               WHEREFORE, Plaintiff prays for judgment as the Defendant as follows:

        A.     For an Order directing Defendant to provide Plaintiff with a true and

    accurate copy of the entire contents of any and all files and documents which

    Defendant, or any Plan Administrator, in any way gathered, utilized or had access to,

    the time concerning the claims by Plaintiff for Long Term Disability Benefits as

    described herein, including without limitation, the Plan Description, Summary Plan

    Description, Plan Administrator’s File, applications and other documents, submitted

    by Plaintiff, medical records, vocational reports and other evidence available to the

    Plan Administrator and/or Trustees, including interoffice memoranda, internal

    documents, correspondences and notices;

        B.     For a declaratory judgment adjudging that Plaintiff is entitled to Long

    Term Disability benefits, and for a money judgment for all benefits due under the




                                            -5-
Case: 6:19-cv-00201-GFVT Doc #: 15 Filed: 10/30/19 Page: 6 of 7 - Page ID#: 66



    Plan to Plaintiff from the date of Plaintiff’s entitlement to the date of such judgment,

    including pre-judgment and post-judgment interest on such benefits;

        C.     For an injunction directing Defendant to pay to Plaintiff all future

    disability benefits as they become due after entry of judgment;

        D.     For an order of restitution;

        E.     For reasonable attorney’s fees and costs incurred herein pursuant to 29

    U.S.C. §1132(g); and,

        F.     For any and all legal or equitable relief as the Court deems appropriate

    pursuant to 29 U.S. §1132(g)(3).

                                               Respectfully submitted,



                                               By: JEREMY W. BRYANT
                                                  JEREMY W. BRYANT, ESQ.
                                                  COPELAND & ROMINES, PLLC
                                                  1305 South Main Street
                                                  P.O. Drawer 1580
                                                  Corbin, KY 40702
                                                  606-523-5100
                                                  606-523-5103 (f)
                                                  jeremy@copelandandromines.com
                                                  Attorney for Plaintiff




                                              -6-
Case: 6:19-cv-00201-GFVT Doc #: 15 Filed: 10/30/19 Page: 7 of 7 - Page ID#: 67



                              CERTIFICATE OF SERVICE

         I hereby certify that a copy of the above and foregoing has been filed with the Court
 on this the 30th day of October, 2019, via the CM/ECF system and that the foregoing was
 served via the CM/ECF system by electronic mail or via U.S. mail, postage prepaid, and
 properly addressed to the following:

 Hon. William B. Wahlheim, Jr.
 Maynard, Cooper & Gale, P.C.
 1901 Sixth Avenue North
 2400 Regions/Harbert Plaza
 Birmingham, AL 35203-2618

                                       /s/ Jeremy W. Bryant
                                       JEREMY W. BRYANT, ESQ
                                       Attorney for Plaintiff




                                             -7-
